Citation Nr: 0619512	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  01-06 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for chronic bronchitis.  

2.  Entitlement to service connection for a right shoulder 
disorder. 

3.  Entitlement to service connection for a bilateral 
disorder of the feet.  
 
4.  Entitlement to service connection for a bilateral 
disorder of the ankles.  

5.  Entitlement to service connection for dermatitis. 

6.  Entitlement to service connection for a bilateral 
disorder of the elbows.  

7.  Entitlement to initial increased ratings for cervical 
spine strain with spondylosis and degenerative disc disease, 
evaluated as 40 percent disabling from September 1, 1999 and 
30 percent disabling from September 23, 2002.




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

No separation document is of record, but the veteran 
apparently served from 1974 to 1999, including service in the 
Persian Gulf, with the initial period of his service being in 
the Air Force Academy.  This appeal comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
prepared in November 2000 and issued in December 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which, in pertinent part, denied 
claims for service connection for chronic bronchitis, 
dermatitis, chronic bilateral foot pain, chronic bilateral 
ankle pain, a right shoulder disorder, and bilateral elbow 
tendonitis.  The veteran apparently disagreed in March 2001.  
After the RO issued a statement of the case (SOC) in March 
2001, the veteran's timely substantive appeal was received in 
July 2001.

In July 2001, the veteran disagreed with the initial 
evaluation assigned for cervical spine disability.  Following 
a rating decision issued in August 2003 which assigned 
increased evaluations for that disability, the veteran has 
not been issued the required statement of the case on this 
issue.  This matter is the subject of REMANND, below.  See 
Manlincon v. West, 12 Vet. App. 238 (1999)
.
In December 2003, service connection was granted for chronic 
prostatitis, carpal tunnel syndrome, right wrist, and carpal 
tunnel syndrome, left wrist, among other disorders.  The 
veteran has not disagreed with any aspect of the December 
2003 rating decision.

The additional claims of entitlement to service connection 
for bronchitis, a bilateral disorder of the feet, and a 
bilateral disorder of the elbows are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence establishes that the veteran 
sustained injuries to his right shoulder in service, and 
medical opinion links the current right shoulder rotator cuff 
tear and acromioclavicular joint arthrosis to his service.

2.  The medical evidence establishes that the veteran does 
not have a current disorder of either ankle.  

3.  The medical evidence establishes that the veteran sought 
treatment for pruritis on several occasions in service, and a 
diagnosis of dermatitis was assigned in service, and medical 
opinion links the skin disorder treated during service to a 
current skin disorder, diagnosed as mummular eczema, even 
though that disorder was inactive at the time of VA 
examination.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right shoulder 
rotator cuff tear and acromioclavicular joint arthrosis have 
been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2005).

2.  The criteria for service connection for a right or left 
ankle disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2005).

3.  The criteria for service connection for a skin disorder, 
diagnosed as mummular eczema, have been met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for the disorders at issue.  

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

As the decision below is favorable to the veteran, with the 
exception of the denial of service connection for an ankle 
disorder, discussion of compliance with the VCAA with respect 
to the other claims is not required.  In this case, the 
veteran's claim for service connection a bilateral ankle 
disorder was received prior to enactment of the VCAA, and the 
initial unfavorable rating decision was issued prior to the 
enactment of the VCAA.  

Following the October 2003 Board Remand, the AMC issued a 
March 2004 letter which advised the veteran of the enactment 
of the VCAA and some of the provisions of that act.  The AMC 
advised the veteran of the criteria for establishing 
entitlement to service connection, advised the veteran of 
VA's responsibility to obtain records and assist the veteran 
in the development of the claim, advised the veteran of his 
responsibility to submit and identify evidence, and advised 
the veteran to submit any evidence relevant to the appeal, 
including insurance medical examinations, photographs, or 
statements from family and friends.  The March 2004 letter 
also specifically asked him to submit any additional evidence 
or information he had pertaining to his claim.

The Board finds that the March 2004 notice advised the 
veteran of each element of notice described in Pelegrini.  
The claim was thereafter readjudicated in October 2005, so 
the notice provided in March 2004 meets the requirements set 
forth in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The veteran was afforded several VA examinations.  Private 
and VA clinical records were obtained.  The claim has been 
Remanded by the Board twice, and each of those Board remands 
has clearly advised the veteran of the evidence needed to 
substantiate his claim, as have the more than 10 rating 
decision, statements of the case, and supplemental statements 
of the case issued as part of this appeal, in addition to 
several letters issued in VA's continuing attempts to comply 
with the VCAA.  

Both the duty to assist the veteran and the duty to notify 
the veteran have been met.  The Board finds that, if there is 
any defect in the notice or timing of the notice to the 
veteran of the provisions of the VCAA, that defect has not 
resulted in any prejudice to the veteran, who has, at this 
point, had nearly seven years since the claim was initially 
submitted in 1999 to present evidence and argument to support 
the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

Although the VCAA notice referred to above does not 
specifically address the rating and effective date that may 
be assigned following a grant of service connection, any 
error in failing to notify the veteran regarding the rating 
or effective date is harmless error with respect to the claim 
which is denied in this decision because, with respect to 
claims that are denied, the issue of a rating or an effective 
date is moot.

Law and regulations governing a claim for service connection

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131.  In order for a claim to be granted, there 
must be competent evidence of current disability (established 
by medical diagnosis); of incurrence or aggravation of a 
disease or injury in service (established by lay or medical 
evidence); and of a nexus between the in service injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 18 S. Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  In 
the absence of medical evidence of a current claimed 
disorder, service connection may not be granted.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

Service connection may also be granted where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumption period and still has the 
condition.  38 C.F.R. §§ 3.303(b); 3.307, 3.309.  Arthritis 
is considered a chronic disorder for which service connection 
may be granted if diagnosed within the one-year presumptive 
period allowed.



1.  Claim for service connection for a right shoulder 
disorder

In his September 1999 claim for service connection for a 
shoulder disorder, the veteran contended that his shoulders 
were injured during a parachute landing.  Service medical 
records reflect that the veteran complained of shoulder pain 
on several occasions, and varying diagnoses were assigned.  

At the time of VA examination conducted in May 2000, the 
examiner concluded that the veteran's right shoulder was 
normal, and the examiner stated that no diagnosis of a right 
shoulder disorder was confirmed.

VA clinical records dated in March 2001, approximately 18 
months after the veteran's service discharge, reflect a 
diagnosis of degenerative joint disease of the right 
shoulder.  A private clinical statement dated in May 2001 
includes an opinion that the veteran had sustained injuries 
to his shoulder in service, and that MRI was required to 
asses his chronic shoulder pain.  VA outpatient treatment 
records dated in August 2001 reflect that a diagnosis of 
degenerative joint disease, both shoulders, was assigned.

On VA examination conducted in August 2002, radiologic 
evaluation disclosed mild acromioclavicular joint arthrosis.  
A subsequent MRI (magnetic resonance imaging) examination in 
October 2002 disclosed a rotator cuff tear.  The VA examiner 
who conducted a November 2002 review opined that the 
veteran's right shoulder disorder was related to his service 
injuries.

There are two VA opinions of record, one favorable, one 
unfavorable.  The favorable opinion is more persuasive, since 
it is based on clinical evaluation which includes an MRI.  
That examination is a more accurate diagnostic examination 
than the radiologic examination conducted at the time of the 
initial, unfavorable, VA examination.  The August 2002 
examiner reviewed the claims folder and medical records.  
Resolving any reasonable doubt in the veteran's favor, the 
Board concludes that the veteran is entitled to service 
connection for right shoulder rotator cuff tear and 
acromioclavicular joint arthrosis.  38 U.S.C.A. § 5107(b).  

2.  Claim for service connection for a bilateral disorder of 
the ankles

In his September 1999 claim for service connection, the 
veteran stated he had injured his feet and ankles during jump 
school and while on jump status.  The service medical records 
disclose no diagnosis of a chronic right or left ankle 
disorder.  This evidence is unfavorable to the veteran's 
claim that he incurred a chronic ankle disorder in service.

On VA examination conducted in May 2000, radiologic 
examinations of the left foot and of the right foot disclosed 
no abnormality.  Although the veteran complained that he was 
unable to stand for more than 30 minutes, the examiner found 
no objective signs or symptoms of an ankle disorder.  The 
examiner concluded that no diagnosis of an ankle disorder was 
confirmed.  This evidence is unfavorable to the veteran's 
claim, since it tends to establish that no ankle disorder 
which may be presumed service connected was present within 
one year following the veteran's service discharge.

In a private medical opinion dated in May 2001, C.N.B., MD, 
stated that the veteran had sustained injuries to his feet 
and ankles in service and that orthopedic examination was 
required to asses his chronic foot pain.  In particular, Dr. 
B. opined that the May 2000 radiologic examination of the 
right ankle disclosed degenerative changes of the tibiotalar 
joint.  Dr. B. indicated that more complete examination of 
the ankles, including MRI examination, was required.  This 
evidence is unfavorable to the claim for service connection 
for a left ankle disorder.  This evidence is favorable to the 
veteran's claim for service connection for a right ankle 
disorder, since the opinion indicates that an ankle disorder 
cannot be ruled out without further evaluation, and indicates 
that degenerative joint disease is present in the right 
ankle.

In August 2001, the veteran sought treatment for pain on the 
bottom of his feet, and provided a history of five years of 
complaints of painful feet.  A diagnosis of metatarsalgia was 
assigned.  However, this treatment record is devoid of 
evidence that the veteran complained of pain in either ankle, 
and no diagnosis of an ankle disorder was assigned, although 
a disorder manifested by foot pain was diagnosed.  This 
evidence is unfavorable to the veteran, since this 
examination of the feet is devoid of evidence of an ankle 
disorder.  

An October 2002 MRI of the right ankle discloses that there 
was no osseous abnormality and there was normal signal 
pattern for tendons and ligaments.  This evidence is 
extremely unfavorable to the veteran's claim, since it is 
inconsistent with the favorable private opinion rendered by 
Dr. B. in May 2001, and is extremely unfavorable to the 
veteran's claim, since it establishes that no abnormality of 
either ankle was present.  

In November 2002, the VA examiner noted that the current 
diagnosis of arthritis of the right wrist and ankle was based 
on clinical findings "as well as also MRI findings."  The 
examiner opined that the cause of the arthritis was "related 
to his service injuries."  However, since this opinion is 
inconsistent with the October 2002 MRI of the right ankle, 
which disclosed no abnormality of the right ankle, it is not 
credible or persuasive, and the Board finds that this 
opinion, although favorable, is of no probative weight.

VA outpatient treatment notes dated in February 2003, January 
2004, and June 2005 which discuss examination of the feet are 
devoid of evidence of complaints of ankle pain and are devoid 
of evidence of diagnosis or treatment of an ankle disorder.  

In argument dated in May 2006, the veteran's representative 
contends that remand of this claim for review under statutory 
and regulatory provisions governing undiagnosed illness is 
required.  See 38 U.S.C.A. § 1117.  Although the veteran 
served in the Persian Gulf, and is entitled to service 
connection if he has an undiagnosed illness, the Board does 
not agree that the facts support a contention that an 
undiagnosed illness is presented in this case.    

Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more before December 31, 
2006 following such service.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317.  Service connection may be granted when the evidence 
establishes: (1) that he or she is a Persian Gulf veteran; 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.

In this case, service connection has been granted to spinal 
disabilities.  The evidence establishes that the spinal 
disabilities result in pain radiating down the veteran's 
legs, at time to his feet.  The medical evidence establishes 
that a medical diagnosis of flexible pes cavus, with 
associated foot pain, has been assigned.  

In order for the veteran's subjective complaints of ankle 
pain to constitute a "qualifying chronic disability" for 
purposes of 38 U.S.C.A. § 1117, the evidence must show that 
there are objective indications of a chronic disability, 
which must be manifested by one or more signs or symptoms, to 
include, but not limited to, fatigue, signs or symptoms 
involving skin, headaches, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychologic signs or 
symptoms, among other possible symptoms.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.  In this case, the veteran does not 
contend that he has any symptom other than ankle pain of the 
disorder which the representative contends is an undiagnosed 
illness.  

To the extent that the veteran's representative contends that 
the veteran's complaints of ankle pain represent an 
undiagnosed disorder, the Board notes that those complaints 
of pain of pain are not objectively confirmed by routine 
medical entries.  The evidence does not support a finding 
that there are objective indicators of an undiagnosed ankle 
disorder other than the subjective complaints of pain.  The 
evidence does not support a finding that the veteran's 
subjective complaints of ankle pain are chronic.  In the 
absence of objective indicators of an undiagnosed illness, 
the Board finds that Remand for medical examination to 
determine whether the veteran has an undiagnosed disorder 
manifested by ankle pain is not required.  

The October 2002 MRI, in fact, establishes that a joint 
disorder of the ankle is not present.  Although the veteran 
has complained of ankle pain, pain is not, in and of itself, 
a disorder.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  

There is no clinical diagnosis of an ankle disorder of either 
ankle in service.  Although one provider, Dr. B., stated that 
there was radiologic evidence of a degenerative disorder of 
the right ankle on radiologic examination conducted in May 
2000, this opinion is contradicted by the report of MRI 
conducted in October 2002, which discloses that there is no 
abnormality of the right ankle.  The objective evidence is 
against the claim.  After comparing the weight of the 
favorable evidence to the weight of the unfavorable evidence, 
the Board concludes that the preponderance of the evidence is 
against the claim.  The claim for service connection for an 
ankle disorder of either ankle is denied.

4.  Claim for service connection for dermatitis 

The veteran's service medical records disclose that he was 
treated for a skin disorder in service on several occasions, 
and a diagnosis of dermatitis was assigned.  This evidence is 
favorable to the claim.

On VA examination conducted in May 2000, the examiner stated 
that there were no objective findings of a skin disorder and 
that no diagnosis of a skin disorder was confirmed.  This 
evidence is unfavorable to the claim.

On VA examination conducted in August 2002, the examiner 
concluded that no dermatitis was active, but that there were 
objective findings consistent with a skin disorder.  The 
examiner assigned a diagnosis of mummular eczema.  This 
evidence is favorable to the claim.  Since the VA examiner 
concluded that there was a current skin disorder, although 
inactive, that was related to the veteran's service, this 
evidence, together with the evidence that the veteran was 
treated for a skin disorder in service, establishes that a 
grant of service connection for a skin disorder, currently 
diagnosed as mummular eczema, is warranted.


ORDER

The appeal for service connection for right shoulder rotator 
cuff tear and acromioclavicular joint arthrosis is granted.

The appeal for service connection for a bilateral disorder of 
the ankles is denied.

The appeal for service connection for a skin disorder, 
diagnosed as mummular eczema, is granted.


REMAND

The veteran seeks service connection for bronchitis.  He has 
already been granted service connection for sinusitis.  VA 
outpatient clinical records dated from 2001 through June 2005 
reflect that diagnoses of allergic rhinitis and cough due to 
post-nasal drip (PND) were assigned, and that a diagnosis of 
bronchitis was ruled out.  In contrast, the examiner who 
conducted an August 2002 VA examination assigned a diagnosis 
of bronchitis, manifested by a chronic cough.  Further 
clinical evaluation is necessary to reconcile the assigned 
diagnoses.  In addition, the veteran's initial claim of 
entitlement to service connection for a respiratory disorder 
should be clarified to determine whether that claim should be 
interpreted to include allergic rhinitis, if the veteran 
wishes to pursue service connection for that disorder.

The veteran has been granted service connection for carpal 
tunnel syndrome.  In his September 1999 claim for service 
connection for bilateral tendonitis of the elbows, the 
veteran contended that that he incurred an elbow disorder 
during service due to physical conditioning and flying.  No 
elbow disorder was diagnosed at the time of VA examinations 
conducted in 2000 or 2002, but the examination reports do not 
reflect that the examiners specifically considered the 
veteran's history of treatment for an elbow disorder in 
service or provided specific examination of the elbows to 
determine whether a disorder was currently present.  
Additional medical development is required.

Post-service VA treatment records establish that a bilateral 
foot disorder has been diagnosed.  However, this disorder was 
not diagnosed within one year after the veteran's service 
discharge, nor is it a disorder for which presumptive service 
connection is authorized.  Although the disorder has been 
diagnosed, no examiner has indicated whether or not the 
disorder was incurred during or is etiologically related to 
the veteran's service.  Further clinical development is 
required.

The veteran can speed up the progress of the Remand by 
identifying speedily and accurately any non-VA post-service 
clinical records he wants VA to review in connection with the 
claims on appeal, by responding to notices from the RO, and 
by reporting for scheduled VA examinations.  

As noted earlier, the veteran filed a notice of disagreement 
with the initial evaluation assigned for cervical spine 
strain with spondylosis and degenerative disc disease.  
Although the RO thereafter increased the ratings assigned, a 
statement of the case was never sent to the veteran.  This 
claim must be remanded to allow the RO/AMC to provide the 
veteran with a statement of the case.  Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 
Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 
124, 130 (1996); VAOPGCPREC 16-92.  However, this issue will 
be returned to the Board after issuance of the statement of 
the case only if perfected by the filing of a timely 
substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1.  A corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), must be provided.  The 
corrective notice must include an 
explanation as to the information or 
evidence needed to establish a disability 
rating, and an explanation as to the 
information or evidence needed to 
determine an effective date for a grant 
of service connection, if any of 


the claims for service connection at 
issue is granted, as outlined by the 
United States Court of Appeals for 
Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be advised of 
alternative types of evidence which can 
be used to substantiate his claims of 
entitlement to service connection, 
including evidence that he had chronic 
bronchitis, a bilateral disorder of the 
feet, or a bilateral disorder of the 
elbows during service and chronically and 
continuously following service.  He 
should again be afforded the opportunity 
to identify or submit any clinical or 
non-clinical records he believes would be 
relevant to the claims, including 
statements from individuals who observed 
those symptoms.  The veteran should be 
advised that the most persuasive evidence 
would be evidence proximate to his 
service discharge, and evidence showing 
continuity of those symptoms.  

3.  The veteran's current VA clinical 
records, from June 2005 to the present, 
should be obtained and associated with 
the claims file.  

4.  The veteran should be afforded VA 
examination to determine whether the 
veteran currently has chronic bronchitis 
or a chronic cough.  The claims folders 
should be made available to the examiner 
for review of pertinent documents therein 
in connection with the examination.  

Following examination of the veteran and 
review of the relevant service medical 
records disclosing respiratory system 
disorders, and post-service clinical 
records, including VA outpatient clinical 
records which assigned a diagnosis of 
post nasal drip and the report of an 
August 2002 VA examination which assigned 
a diagnosis of bronchitis, the examiner 
should state whether the veteran 
currently has chronic bronchitis, 
allergic rhinitis, or other respiratory 
disorder manifested by a cough.  The 
examiner should provide an opinion as to 
the etiology of the veteran's chronic 
cough, if such symptom is present.  

The examiner should express an opinion as 
to whether it is at least as likely as 
not (50 percent or greater likelihood) 
that the veteran's current chronic cough, 
if present, and the medical disorder 
which causes that cough had its onset 
during the veteran's military service, 
was aggravated (permanently increased in 
severity beyond the natural progression) 
during the veteran's service, or is 
etiologically related to his service or 
any incident thereof.  The examiner 
should provide a rationale for that 
opinion.

5.  The veteran should be afforded VA 
examination to determine whether the 
veteran currently has a chronic bilateral 
disorder of the elbows or a chronic 
disorder of either elbow.  The claims 
folders should be made available to the 
examiner for review of pertinent 
documents therein in connection with the 
examination.  

Following examination of the veteran and 
review of the relevant service and post-
service records, including private post-
service records which assigned a 
diagnosis of an elbow disorder, the 
examiner should state whether the veteran 
currently has a disorder of either elbow 
or of both elbows, and should assign a 
diagnosis for each elbow disorder 
present.  The examiner should provide an 
opinion as to the etiology of each elbow 
disorder present.  

The examiner should express an opinion as 
to whether it is at least as likely as 
not (50 percent or greater likelihood) 
that the veteran has an elbow disorder or 
disorders which was/were incurred in 
service or is/are etiologically related 
to the veteran's service or any incident 
thereof.  If no current elbow disorder 
was incurred in service, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent or greater likelihood) that the 
veteran has an elbow disorder or 
disorders which is/are proximately due to 
or the result of a service-connected 
disability.  The examiner should provide 
a rationale for each opinion.

6.  The veteran should be afforded VA 
examination to determine the etiology of 
a bilateral disorder of the feet, 
diagnosed as flexible pes cavus.  The 
claims folders should be made available 
to the examiner for review of pertinent 
documents therein in connection with the 
examination.  

Following examination of the veteran and 
review of the relevant service and post-
service records, including post-service 
VA records which have assigned a 
diagnosis of a bilateral foot disorder, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent or greater likelihood) 
that the veteran has a current foot 
disorder which was incurred in service or 
is etiologically related to the veteran's 
service or any incident thereof.  

If the examiner concludes that the 
veteran did not incur a current foot 
disorder in service, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater likelihood) that the veteran's 
current foot disorder was aggravated 
(permanently increased in severity beyond 
the natural progression) during service.  
The examiner should provide a rationale 
for each opinion.

7.  Thereafter, the claims on appeal 
should be readjudicated and the veteran 
should be notified of that adjudication.  
If any benefit requested on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case which addresses all of the 
evidence obtained.  The veteran should be 
afforded an opportunity to respond.  

8.  The veteran and his representative 
should be provided a statement of the 
case as to the issue of entitlement to 
increased initial evaluations for 
cervical spine strain with spondylosis 
and degenerative disc disease.  The 
veteran should be informed that he must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of 
this issue to the Board.  See 38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b).  If a 
timely substantive appeal is not filed, 
the claim should not be certified to the 
Board.

The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


